I am of opinion that the decision in Jordan v. Sumners (Ala. Sup.) 132 So. 427,1 is wholly inapplicable here.
In the absence of contract relations between the plaintiff and defendant, in this case, on which the law operated to create the relation of landlord and tenant, making applicable the doctrine of estoppel precluding an inquiry into the title, the plaintiff is not entitled to recover. I therefore concur in the conclusion that the rehearing should be denied. The plaintiff in this case was not the mortgagee; he purchased at a sale made by the bank, the mortgagee, and of necessity could not recover without showing title. My views as to the constitutionality of the statute are expressed in the Jordan Case.
1 Ante, p. 314.